DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application/Amendments/Claims/RCE under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e) was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicants submission filed on February 23, 2021 has been entered. Rejections and/or objections not reiterated from the previous office action mailed December 7, 2020 are hereby withdrawn. The following rejections and/or objections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application. 
Claim 19 has been newly added. Claim 1 has been amended. Claims 1-19 are pending and are the subject of the present Official action. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 23, 2021 was received.  The submission was in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement was considered by the examiner.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. This rejection is repeated for the same reasons as set forth in the Official action mailed on December 7, 202 with respect to claims 1, 7, 8 and newly applied to claims 2-6 and 9-19. A response to applicant’s traversal follows the reiterated rejection below.
Claims 1, 7 and 8 describe a first and second “subregion” where the first and second optical features are selected from and “used” to detect neutrophil traps (NETs). Claims 1, 7 and 8 are improper for failing to clearly define the metes and bounds of which subregions and what selection criteria are used in order to detect NETs. The specification refers to subregions of “measured values” but does not provide a concrete definition or selection criteria for what constitutes these measured values. Furthermore, claim 1 recites that the selected measurement values are compared with a predetermined “limit value” to detect the NETs. Claim 1 is improper for failing to define the metes and bounds of what constitutes this “limit value” and what tangible steps are taken in order to determine the limit value. The specification refers to the predetermined limit value as derived from measurements performed on a plurality of samples of known concentrations but does not provide a concrete definition or selection criteria. Furthermore, claims 2-6 and 9-19 are rejected for their dependency on claim 1. 


Response to Traversal
Applicant traverses the instant rejection by pointing to amendments made to independent claim 1. Applicant has added contextual language further defining the first subregion as comprising “low measurement values of the first optical feature” and the second subregion as comprising “high measurement values of the second optical feature”. Applicant further amended claim 1 to recite that the “predetermined limit values are based on previous measurements on a plurality of samples containing different, known concentrations of NETs” in which applicant alleges serves as the basis for establishing the recited “predetermined limit values”. Applicant argues that a claim is not indefinite if the specification provides examples that can be used to measure a degree even without a precise numerical measurement and cites MPEP 2173.05(b).
These arguments have been fully considered, but are not found convincing. The metes and bounds of what constitutes a limit value and what steps are taken in order to determine the limit value are still indefinite. Furthermore, the metes and bounds of which subregions and what selection criteria are used in order to detect NETs still remain indefinite even in the context of para 49 and Figs 3-5 of applicant’s specification.  Providing subjective language like “low measurement values of the first optical feature” and “high measurement values of the second optical feature” do not add clarity to these terms. One of ordinary skill in the art would not understand what the relative threshold creates “high” and “low” measurement values given the specification as filed. Furthermore, since the specification does not define the specific parameters of when to include these elements, one of ordinary skill in the art would consider this a subjective term. The specification refers to subregions of “measured values” but does not provide a concrete definition or selection criteria. Para 48-54 and Figs 3-5 of applicant’s specification lacks a clear definition of the subregion metes and bounds and what selection criteria are used in order to detect NETs. A claim that requires the exercise of subjective judgement without restriction may render the claim 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claims recite a method for detecting neutrophil extracellular traps in a biofluid sample, comprising applying a dye, illuminating the sample, determining measurement values, and comparing the measured values with predetermined limit values. This rejection is newly applied.
The most recent update to the Office’s patent eligibility requirements are the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) published on January 7 and October 17, 2019 (84 Fed. Reg. 50), which provides the following analysis to determine patent eligibility, derived from the decisions rendered in Mayo Collaborative Svcs. V. Prometheus Labs., 566 U.S. _, 132 S. Ct. 1289, 101 U.S.P.Q.2d 1961 (2012) (hereinafter “Mayo”), and in Alice Corp. Pty. Ltd. v CLS Bank Int’l, 573 U.S._, 134 S. Ct. 2347, 110 U.S.P.Q.2d 1976 (2014) in subsequent court cases: 
Step 1 is to determine whether the claim is directed to a process, machine, manufacture, or composition of matter. If the claim is directed to a statutory category, proceed to Step 2. 
Step 2 is the two-part analysis from Alice Corp. 
Step 2A has been divided into 2 prongs.
Step 2A, prong 1 requires determining whether the claim is directed to the judicial exceptions of an abstract idea, a product of nature, or a law of nature or natural phenomenon other than a product of nature. To determine if the claim recites a nature-based product limitation, the markedly different characteristics analysis is use to evaluate whether the claim is directed to a “product of nature” that falls under the law of nature and natural phenomenon exceptions. In this analysis, markedly different characteristics can be expressed in terms of the product’s structure, function, and/or other properties. If YES, 
Step 2A, prong 2 requires evaluating whether a judicial exception is integrated into a particular application (e.g. improving technology, effecting a particular treatment or prophylaxis, implementing with a particular machine, ect.) identified by the Supreme Court and the Federal Circuit, to ensure that the claim as a whole “integrates [the] judicial exception into a particular application [that] will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.”
If NO, the claim does not integrate the judicial exception into a practical application, then proceed to step 2B.
Step 2B requires analyzing whether the claim as a whole amounts to significantly more than the exception by determining whether any element, or combination of elements, in the claims is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception. To be patent-eligible, a claim that is directed to a judicial exception must include additional features to ensure that the claim describes a process or product that applies the exception in a meaningful way, such that it is more than a drafting effort designed to monopolize the exception. The Supreme Court has identified the following non-limiting considerations for determining whether a claim with additional elements amounts to significantly more than the judicial exception itself:
Improvements to another technology or technical field; 
Improvements to the functioning of the computer itself;
Applying the judicial exception with, or by use of, a particular machine;
Effecting a transformation or reduction of a particular article to a different state or thing;
Adding a specific limitation other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application; or
Other meaningful limitation beyond generally linking the use of the judicial exception to a particular technological environment. 

Claims 1-19 describe a method for detecting neutrophil extracellular traps in a sample of biofluid, comprising applying a dye, illuminating the sample, determining measurement values, and comparing the measured values with predetermined limit values. Claim 1 is the only independent claim and is directed to one of the statutory categories comprising a processes (step 1). 
The judicial exception recited in claim 1 comprises an abstract idea, since comparing measured values with predetermined limit values could be performed entirely mentally within the human mind. Thus, Claim 1 is directed to a judicial exception (step 2A, prong 1, “Abstract idea comprising a mental process”) since comparing measured values would be practically performed in the human mind. 
Accordingly, the method for detecting neutrophil extracellular traps does not integrate into a particular application outside of the abstract step of comparing measurement values (step 2A, prong 2) and does not amount to significantly more than the judicial exception (step 2B). Additional steps are not taken in claim 1 and any subsequent dependent claim which would translate the abstract step of “comparing measurement values” into a tangible and practical application outside of what could feasibly occur within the human mind, see MPEP 2106.04(d). 
In summary, although claims 1-19 describe a method for detecting neutrophil extracellular traps, claim 1 and all dependent claims to not recite additional steps in which the abstract step of comparing measurement values is translated into patentable subject matter.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5, 6, 11, 12, 14, 15, 16 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Al-Ghoul et al. "Evidence for simvastatin anti-inflammatory actions based on quantitative analyses of NETosis and other inflammation/oxidation markers." Results in immunology 4 (2014): 14-22 (hereinafter Al-Ghoul, reference of record).  This rejection is repeated for the same reasons as set forth in the Official action mailed on December 7, 202 with respect to claims 1, 5, 6, 11, 12, 14, 15 and 16 and newly applied to claim 19. A response to applicant’s traversal follows the reiterated rejection below.
Claim 1 describes a method for detecting neutrophil extracellular traps in a biofluid sample, wherein a dye selective for nucleic acid is supplied to the biofluid, wherein the sample does not contain added antibodies, wherein a multiplicity of optical, particle-related measurement values are determined in the sample after staining within the absorption range of the dye, in each case as a tuple composed of a measurement value of a first optical feature and of a second optical feature, wherein measurement values of the first optical feature within a first subregion of all measured values of the first optical feature and of the second optical feature within a second subregion of all measured values of the second optical feature are selected, and wherein the number of selected measurement values is compared with a predetermined limit value in order to detect the neutrophil extracellular traps. 
Claim 5 describes the method as fully automated and carried out in an analysis system. 
Claim 6 defines the analysis system as a flow cytometer. 
Claim 11 describes a number of selected measurement values to be used for qualitative or quantitative detection of the neutrophil extracellular traps. 
Claim 12 describes a number of selected measurement values is used for determining the concentration of the neutrophil extracellular traps. 
Claim 14 describes an analysis system for the optical analysis of a biofluid sample which is setup and designed to carry out the method of claim 1 in a fully automated manner. 

Claim 19 describes applying a non-antibody associated dye which is selective for nucleic acids to the method of claim 1. 
Al-Ghoul describes a method to quantify the formation and quantity of neutrophil extracellular traps (NETs) using flow cytometry. Al-Ghoul discloses a conventional dsDNA targeting fluorescent dye picogreen (section 3.3.3, pg 18). Al-Ghoul uses picogreen which is not associated to an antibody for the detection of NETs (Al-Ghoul, Section 2.7, Picogreen “Quanti-iT Picogreen dsDNA supplied by Invitrogen). Flow cytometry measurements were accordingly taken at the corresponding absorption and emission values corresponding to the fluorophore used in each experiment. In section 3.2, Al-Ghoul analyzes the forward scatter (FSC) and dye emission intensity to determine levels of both neutrophils and NETs. FSC and dye emission intensity correspond to the claimed inventions “first” and “second” optical features, respectively. For example, Figure 2 presents the flow cytometric analysis and quantification studies. Fig 2B shows picogreen labeling plotted against FSC without the inclusion of an antibody. NETs were localized in the upper right quadrant associated with high picogreen signal florescence and low FSC which indicates the tiny sized cell-fragment that characterize NETS. In Figure 2C and 2D, Al-Ghoul presents the results of an automated measurement protocol wherein the parallel progressive linear relationship in the intracellular granularity of activated neutrophils (2C) and levels of supernatant NETs produced in the milieu wherein they are activated (2D) are presented (Al-Ghoul, section 3.2 pg 17). In 2D, the results are compared to a control which has a “predetermined limit value”. Al-Ghoul specifically states that “using these settings, it is possible to run automated measurements of neutrophils and NETs” (section 3.2, pg 17), thus anticipating claims 5 and 14. In section 3.3.3, Al-Ghoul describes flow cytometric analysis of picogreen with various body fluids including blood as a biofluid, thus anticipating claim 16. 

Response to Traversal
Applicant traverses the instant rejection by pointing to amendments to independent claim 1. Applicant has amended claim 1 to recite “the sample not containing antibodies” and added claim 19 which specifies that the dye selective for nucleic acids is not associated with an antibody. Applicant argues that Al-Ghoul discloses the use of PE-Cy7 tagged Gr-1 antibodies for NET quantification.
These arguments have been fully considered, but are not found convincing. Although it is granted that Al-Ghoul describes the use of PE-Cy7 tagged Gr-1 antibodies for NET quantification, Al-Ghoul provides alternative embodiments wherein Picogreen is used alone for NET quantification. For example, Figure 2 presents the flow cytometric analysis and quantification studies. Fig 2B shows picogreen labeling plotted against FSC without the inclusion of an antibody. NETs were localized in the upper right quadrant associated with high picogreen signal florescence and low FSC which indicates the tiny sized cell-fragment that characterize NETS.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Al-Ghoul (supra) as applied to claims 1, 5, 6, 11, 12, 14, 15, 16 and 19 above in further view of Haynes (supra). This rejection is repeated for the same reasons as set forth in the Official action mailed on December 7, 202 with respect to claims 1-18 and newly applied to claim 19. A response to applicant’s traversal follows the reiterated rejection below.
A description of claims 1, 5, 6, 11, 12, 14, 15, 16 and 19 can be found above. 
Claim 2 describes the method as claimed in claim 1, wherein the first optical feature is a scattered-light intensity or the second optical feature is a light-intensity reduction.
Claim 3 describes the method as claimed in claim 2, wherein the scattered-light intensity is the intensity of the light deflected by the sample by an angle within an angle range from 5 to 15 degrees.
Claim 4 describes the method as claimed in claim 2, wherein a refractive index is ascertained by means of the scattered-light intensity or the scattered-light intensity is used as a measure of the refractive index and wherein the refractive index is the first optical feature.
Claim 7 describes the method as claimed in claim 1, wherein an upper limit of the first subregion, which is of scattered-light intensity variable over absorptance, is chosen such that the scattered-light intensities of the neutrophil extracellular traps are separated from scattered-light3 2015P20818WOUS (SAG-047) intensities of reticulated thrombocytes, mature thrombocytes and erythrocytes.
Claim 8 describes the method as claimed in claim 1, wherein a lower limit of the second subregion, which is of absorptance variable over scattered-light intensity, is chosen such that absorptances of neutrophil extracellular traps are separated from absorptances of reticulated thrombocytes.
Claim 9 describes the method as claimed in claim 1, wherein absorptances of reticulated thrombocytes, mature thrombocytes, or erythrocytes are measured in the sample of the biofluid.
Claim 10 describes the method as claimed in claim 1, wherein refractive indices of reticulated thrombocytes, mature thrombocytes, or erythrocytes are measured in the sample of the biofluid.

Claim 17 describes the method as claimed in claim 2, wherein the second optical feature is absorptance.
Claim 18 describes the method as claimed in claim 2, wherein the scattered-light intensity is the intensity of the light deflected by the sample by an angle within an angle range from 5 to 8 degrees.
Al-Ghoul describes a method to quantify the formation and quantity of neutrophil extracellular traps (NETs) using flow cytometry. Al-Ghoul uses picogreen which is not associated to an antibody for the detection of NETs (Al-Ghoul, Section 2.7, Picogreen “Quanti-iT Picogreen dsDNA supplied by Invitrogen). In Figure 2C and 2D, Al-Ghoul presents the results of an automated measurement protocol wherein the parallel progressive linear relationship in the intracellular granularity of activated neutrophils (2C) and levels of supernatant NETs produced in the milieu wherein they are activated (2D) are presented (Al-Ghoul, section 3.2 pg 17). In 2D, the results are compared to a control which has a “predetermined limit value”. Al-Ghoul does not describe the use of refractive index as an optical feature, an angle range from 5 to 8 degrees, oxazine 750 as the nucleic acid selective dye and analysis of specific blood components (reticulated thrombocytes, mature thrombocytes and erythrocytes). 
Haynes describes the principles and applications of flow cytometry. Haynes gives a number of working examples illustrating the utility of flow cytometry for whole-blood procedures (3.1.1 live whole-blood procedures, pg 22) and other experimental parameter optimization techniques (Haynes, pg 140).
One of ordinary skill in the art would have considered it obvious to use oxazine 750 and analyzed other specific blood components including erythrocytes and thrombocytes using the flow cytometric NET quantification technique disclosed by Al-Ghoul. Al-Ghoul describes the use of picogreen (section 3.3.3, pg 18) as a dsDNA fluorescent dye for the flow cytometric analysis of neutrophils and NETs in blood (Table 1, pg 19). The genus of blood in this context includes at least neutrophils, NETs, reticulated thrombocytes, 
One of ordinary skill in the art would have considered it obvious to measure additional optical features including refractive index and absorbance as well as varied the scattered-light intensity angle to 5-8 degrees. In chapter 1, Haynes describes the different light-scatter signals that may be measured including refractive index (Haynes, pg 9). Haynes gives a working example in chapter 6 and states that:
The amount of scattered light will depend on several factors, notably cell size, nuclear/cytoplasmic ratio, granularity of the cytoplasm, surface topography, and the difference in the refractive index between the intra- and extracellular media (Haynes, pg 140).

Furthermore, Haynes describes forward angle light scattering in chapter 1 (Fig 1 and part 4, pg 5).  Haynes discloses that instrumentation often times requires the operator to adjust the default threshold and forward angle light scattering detector to distinguish signal from noise (Haynes, pg 135).
One of ordinary skill in the art would have considered measuring additional optical features and varying the scattered light intensity angle as parameters that would have resulted from routine experimentation. One would have a reasonable expectation of success as well since both Haynes and Al-Ghoul provide evidence that these variables are known to be result-effective, see MPEP § 2144.05. prima facie obvious at the time of filing.

Response to Traversal
Applicant traverses the instant rejection by pointing to previous arguments regarding amendments to claim 1 wherein the sample is described as not containing antibodies. 
Applicant is invited to review previous arguments regarding how Al-Ghoul provides alternative embodiments wherein Picogreen is used alone for NET quantification.
Applicant further argues that Haynes does not make up for the deficiencies of Al-Ghoul and is focused on whole-blood procedures rather than a method for detecting neutrophil extracellular traps. 
This argument has been fully considered, but is not found convincing. Al-Ghoul describes the use of picogreen (section 3.3.3, pg 18) without the inclusion of an antibody as a dsDNA fluorescent dye for the flow cytometric analysis of neutrophils and NETs in blood (Table 1, pg 19). The genus of blood in this context includes at least neutrophils, NETs, reticulated thrombocytes, mature thrombocytes and erythrocytes as constituent species which are immediately envisagable. Haynes is provided as a reference to show a number of working examples illustrating the utility of flow cytometry for whole-blood procedures (3.1.1 live whole-blood procedures, pg 22) and other experimental parameter optimization techniques (Haynes, pg 140). One of ordinary skill in the art would have considered it obvious to examine individual blood components in the NET quantification method outlined by Al-Ghoul given the well-established protocols for cytometric analysis of whole-blood samples as described by Haynes. Accordingly, in the absence of evidence to the contrary, one of ordinary skill in the art would have considered the invention as a whole to have been prima facie obvious at the time of filing.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. ALEXANDER NICOL whose telephone number is (571)272-6383.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Babic can be reached on (571)272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Alexander Nicol
                                                                                                                                                Patent Examiner
Art Unit 1633
                                                                                                                                                                                                        

/JAMES D SCHULTZ/Primary Examiner, Art Unit 1633